Citation Nr: 0108024	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  99-06 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material has been received to reopen a 
claim of entitlement to service connection for residuals of 
gastroenteritis.  

2.  Whether new and material has been received to reopen a 
claim of entitlement to service connection for a post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active service from September 1963 to 
September 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).

The RO denied entitlement to service connection for 
gastrointestinal (GI) problems and PTSD in a February 1992 
rating decision.  The RO notified the veteran of that 
decision by letter dated March 11, 1992 and again on July 24, 
1992; the veteran did not appeal.  38 C.F.R. §§ 20.200, 
20.302 (2000).  

In the November 1998 rating decision the RO denied reopening 
the claim for service connection for PTSD because the veteran 
had not submitted new and material evidence.  In the December 
1998 Statement of the Case, the RO listed the issue as 
entitlement to service connection for PTSD.  The RO did not 
specifically provide reasons for reopening the claim.  
Although the RO apparently reopened the claim for service 
connection, the Board is required to consider the issue of 
finality prior to any consideration on the merits.  
38 U.S.C.A. §§ 7104(b), 5108 (West 1991); see Barnett v. 
Brown, 8 Vet. App. 1 (1995).  

At the personal hearing, the veteran testified that he was 
treated for severe diarrhea and gastroenteritis on several 
occasions for approximately four-to-six weeks while stationed 
in the Republic of Vietnam.  His representative indicated 
that the veteran showed him these records just prior to the 
hearing.  Transcript, p. 3 (Jan. 2001).  The RO may request 
these records from the veteran or request such records from 
the appropriate service department.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a GI 
disorder in a February 1992 rating decision.  The RO notified 
the veteran of that decision by letter dated March 11, 1992; 
the veteran did not appeal.  

2.  The evidence submitted subsequent to the February 1992 
rating decision is cumulative and duplicative, it does not 
bear directly and substantially upon the specific matter 
under consideration, and is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  


CONCLUSIONS OF LAW

1.  The February 1992 rating decision that denied entitlement 
to service connection for GI problems is final.  38 U.S.C. 
§ 4005(c) (1988)[38 U.S.C.A. § 7105(c) (West 1991)]; 
38 C.F.R. § 19.192 (1991) [38 C.F.R. § 20.1103 (2000)].

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for 
gastroenteritis.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence, which was of record prior to the February 1992 
rating action, will be briefly summarized below.  

The veteran's service medical records do not show treatment 
for or a diagnosis of gastroenteritis.  The August 1966 
separation medical examination shows that the abdomen, 
viscera, anus and rectum were normal at that time.  

The veteran filed an original application for service 
connection in November 1966.  He alleged treatment for 
dysentery during active service in September 1965.  

During VA examination in January 1967, the veteran provided 
an in-service history of diarrhea and a diagnosis of 
"dysentery" from August 1965 through September 1966, which 
he described as five liquid stools per day without abdominal 
cramps, fever, or weight loss.  The veteran also related that 
a perianal boil had been excised in October 1966 and a 
perianal fistula had been excised in December 1966.  The 
veteran denied recurrent diarrhea.  There was no evidence of 
recurrent fistula or infection.  The diagnosis was excised 
perianal fistula.  There was no diagnosis of residuals of 
gastroenteritis or any other GI disorder.  

The evidence includes an October 1967 statement from the 
veteran's treating physician.  The veteran was initially seen 
in October 1966 for a boil in the anorectal area.  The 
veteran related an in-service history of treatment for 
gastroenteritis during service.  In December 1966, the 
anorectal abscess was drained and the subsequent fistula 
excised.  The physician did not diagnose residual 
gastroenteritis or any other GI disorder.   

The veteran filed an original application for service 
connection for GI problems in April 1991.  In connection with 
his claim, the RO obtained VA hospitalization and treatment 
records dated from 1984 to 1989.  These records show 
examination and treatment for multiple conditions that are 
not at issue on appeal.  They show the veteran underwent an 
appendectomy in March 1985.  They also show examination for 
anal ulceration/fissures in June 1989.  There was no 
diagnosis of residuals of gastroenteritis or any other GI 
disorder.  During an Agent Orange examination completed in 
February 1981, the examiner noted the history of treatment 
for the fistula.  Physical examination of the abdomen was 
nontender, and there were no masses or megaly.  

The evidence shows the veteran underwent an upper GI study in 
August 1991 because of complaints of a history of epigastric 
burning and nausea, and abdominal pain after eating.  Testing 
demonstrated a normal abdominal gas pattern and there was no 
evidence of mass or organomegaly.  There was no evidence of 
reflux, hiatal hernia or esophagitis.  The stomach was normal 
in contour and there was a normal mucosal pattern without 
evidence of ulceration or mass.  The duodenal bulb and sweep 
demonstrated no evidence of ulceration or inflammation.  The 
proximal small bowel was grossly normal.  The impression was 
normal upper GI study.

The veteran underwent a VA general medical examination in 
September 1991.  The veteran reported having digestive 
problems since active service, but did not list any specific 
GI complaints.  Physical examination showed the abdomen was 
protuberant but it was nontender and there were no organs or 
masses felt.  The examiner did not diagnose residuals of 
gastroenteritis or any other GI disorder.  

The RO denied service connection for GI problems in the 
February 1992 rating decision.  That decision shows the RO 
cited and considered the evidence of record at that time.  
The RO determined that service connection was not warranted 
because the evidence did not show chronic GI problems that 
were shown to have been incurred or aggravated by active 
service.  The RO notified the veteran of that decision by 
letter dated March 11, 1992 and again on July 24, 1992; the 
veteran did not appeal.  38 C.F.R. §§ 20.200, 20.302 (2000).  

The veteran filed an application to reopen his claim for 
service connection for a GI disability, claimed as 
gastroenteritis, in February 1998.  He again listed in-
service treatment in 1965 and post-service surgical treatment 
in 1967.  He did not list any current treatment for 
gastroenteritis or any other GI disorder.  

The veteran underwent a VA PTSD examination in September 
1998.  The report does not include a history or diagnosis of 
gastroenteritis or any other GI disorder.  

The veteran also underwent a VA general medical examination 
in September 1998.  The examiner noted review of the claims 
folder in connection with the examination.  The veteran's 
medical problems were listed as kidney stones, jungle rot and 
skin disease, and residuals of a fracture of the right little 
finger.  The veteran did not list current complaints of 
recurrent gastroenteritis or residuals of any other GI 
disorder.  Physical examination showed the abdomen was 
rotund.  There was a 10-centimeter, well-healed, transverse 
scar in the right lower quadrant.  The remaining abdominal 
examination was within normal limits.  The diagnoses were a 
history of tinea pedis but not present on examination, a 
history of nephrolithiasis times three with no apparent 
residual, and status post fracture of the right fifth finger 
with minimal residual.  

At the personal hearing, the veteran testified that he 
experienced dysentery and severe diarrhea for four-to-six 
weeks in Vietnam while on temporary assignment to another air 
wing.  Tr., pp. 3, 5.  He testified that shortly after 
separation he began experiencing bleeding, pain and 
discomfort in the rectal area, for which he ultimately 
underwent drainage of a boil in December 1966 and excision of 
a fistula in January 1967.  Tr., pp. 3-5.  The veteran 
testified that he had continued problems since that time and 
that even today he might experience occasional blood in his 
stool.  Tr., pp. 5, 6.  He testified that he received private 
medical treatment from the time of separation until 1984, but 
these physicians were retired and he indicated that these 
records could not be located.  Tr., pp. 8-9.  


Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and peptic ulcer becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2000).  


Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2000).  To show chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  


Finality of Decisions and Reopening Claims

Regulations provide that an appeal consists of a timely filed 
Notice of Disagreement in writing and, after a Statement of 
the Case has been furnished, a timely filed Substantive 
Appeal.  38 C.F.R. § 20.200 (2000).  Absent appeal, a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (2000) (formerly, 38 U.S.C. 
§ 4005(c) (1988); 38 C.F.R. § 19.192 (1991)).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (2000).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991); Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.


Analysis

The February 1992 rating decision that denied entitlement to 
service connection for GI problems is final.  38 U.S.C. 
§ 4005(c) (1988)[38 U.S.C.A. § 7105(c) (West 1991)]; 
38 C.F.R. § 19.192 (1991) [38 C.F.R. § 20.1103 (2000)].

The basis for the prior denial in February 1992 was because 
the evidence did not show chronic G I problems that were 
shown to have been incurred or aggravated by active service. 

The evidence obtained since the February 1992 rating decision 
includes VA medical examination reports and statements and 
personal hearing testimony by the veteran in support of the 
claim.  

The veteran underwent a VA PTSD examination in September 
1998.  The report does not include a history or diagnosis of 
gastroenteritis or any other GI disorder.  This report is new 
in the sense that it was not previously of record at the time 
of the February 1992 rating decision.  However, the stressor 
information and the social, educational and employment 
history, as well as the medical examination findings 
contained in that report is does not bear directly and 
substantially upon the specific matter under consideration, 
which is whether the veteran currently has residuals of 
gastroenteritis or any other GI disorder and whether it is 
service-related.  Therefore, this evidence is not new and 
material.  38 C.F.R. § 3.156(a). 

The veteran also underwent a VA general medical examination 
in September 1998.  This report is also new in the sense that 
it was not previously of record at the time of the February 
1992 rating decision.  The veteran reported residual medical 
problems consisting of kidney stones, jungle rot and skin 
disease and residuals of a fracture of the right little 
finger, but he did not list current complaints of recurrent 
gastroenteritis or residuals of any other GI disorder.  In 
fact, physical examination showed the abdomen was within 
normal limits, except for a well-healed, transverse scar in 
the right lower quadrant from a March 1985 appendectomy.  The 
medical findings and complaints contained in that report are 
not new because they are cumulative of evidence previously of 
record.  This evidence also does not bear directly and 
substantially upon the specific matter under consideration, 
which is whether the veteran currently has residuals of 
gastroenteritis or any other GI disorder that is related to 
active service.  Therefore, this evidence is not new and 
material.  38 C.F.R. § 3.156(a).

The statements and personal hearing testimony consist of a 
restatement of prior statements of an in-service and post-
service history of complaints and treatment received.  The 
statements and post-service treatment records were previously 
considered by the RO at the time of the February 1992 rating 
decision.  This includes testimony that he experienced 
dysentery and severe diarrhea for four-to-six weeks in 
Vietnam and that he received post-service medical treatment 
for drainage of a boil in December 1966 and excision of a 
fistula in January 1967.  Tr., pp. 3-5.  Consequently, the 
statements and testimony are not new because they are 
cumulative of evidence previously considered in the prior 
rating decision.  To the extent that the veteran testified 
that he has had continued problems since that time and that 
even today he might experience occasional blood in his stool, 
Tr., pp. 5, 6, this evidence does not bear directly and 
substantially upon the specific matter under consideration in 
this case.  This issue for consideration is whether the 
additional evidence shows that the veteran has current 
residuals of gastroenteritis or any other GI disorder.  
Although the veteran is qualified to relate current symptoms 
such as occasional blood in his stool, he is not competent to 
render a medical diagnosis or opinion that such symptoms are 
current residuals of gastroenteritis or any other GI 
disorder, or that they are service-related.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993)  (lay assertions of 
medical causation cannot service as the predicate to reopen a 
claim under § 5108); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration).  Therefore, this evidence is not 
new and material. 38 C.F.R. § 3.156(a).  

Where a claimant seeking to reopen a claim previously and 
finally disallowed, who does not submit new and material 
evidence but includes specific references to evidence which 
would plausibly be new and material, is entitled to 
assistance in the development of evidence that could 
constitute new and material evidence sufficient to justify 
reopening the disallowed claim.  Ivey v. Derwinski, 2 Vet. 
App. 320 (1992); White v. Derwinski, 1 Vet. App. 519 (1991).  
However, the evidence must be available and identified with 
specificity.  In this case, the veteran testified that he 
received private medical treatment from the time of 
separation until 1984, but these physicians were retired and 
he indicated that these records could not be located.  Tr., 
pp. 8-9.  Therefore, no attempt to obtain such records is 
necessary.  

For these reasons, the Board finds that the evidence 
submitted subsequent to the February 1992 rating decision is 
cumulative and duplicative; it does not bear directly and 
substantially upon the specific matter under consideration; 
and, is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  The Board 
concludes that new and material evidence has not been 
received to reopen the claim of entitlement to service 
connection for gastroenteritis.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000); Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board otherwise notes that the recently-enacted Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) provides for certain obligations of the 
VA pertinent to the duty to assist.  Although it is unclear 
of the extent that this new legislation is applicable to 
claims to reopen when new and material evidence has not 
otherwise been submitted, the Board finds that any duty by VA 
has been met.  That is, the RO provided ample notification of 
the information and evidence needed regarding this type of 
claim in the December 1998 notification letter and the 
February 1999 statement of the case.  Further, the veteran 
was provided the opportunity to present all relevant 
arguments and testimony, including the availability of any 
pertinent evidence, at a personal hearing in January 2001.  
Finally, he had been provided VA examinations that were 
negative for abnormalities.  Consequently, there is nothing 
further that VA was obligated to perform on his behalf as to 
this issue, and as such, the duty to assist has been met.       



ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for a gastroenteritis is 
not reopened.  




REMAND

The RO also denied entitlement to service connection for PTSD 
in the February 1992 rating decision.  The RO notified the 
veteran of that decision by letter dated March 11, 1992 and 
again on July 24, 1992; the veteran did not appeal.  
38 C.F.R. §§ 20.200, 20.302 (2000).  

The veteran filed his application to reopen service 
connection for PTSD in February 1998.  In connection with the 
claim to reopen, the veteran underwent a VA PTSD examination 
in September 1998.  The diagnoses were cannabis dependency 
and personality disorder, not otherwise specified.  The 
examiner felt that the veteran did not meet the criteria for 
a diagnosis of PTSD.  

In a statement later that month, the veteran stated that he 
was receiving treatment for PTSD at the Tucson, Arizona, VA 
Medical Center consisting of outpatient counseling and 
prescription medication.  The RO did not request these 
records.  

In the November 1998 rating decision the RO denied reopening 
the claim for service connection for PTSD because the veteran 
had not submitted new and material evidence.  In the December 
1998 Statement of the Case, the RO listed the issue as 
entitlement to service connection for PTSD.  The RO did not 
specifically provide reasons for this apparent reopening of 
the claim.  Although the RO reopened the claim for service 
connection, the Board is required to consider the issue of 
finality prior to any consideration on the merits.  
38 U.S.C.A. §§ 7104(b), 5108 (West 1991); see Barnett v. 
Brown, 8 Vet. App. 1 (1995).  

In his December 1998 Notice of Disagreement and July 1999 
Substantive Appeal, the veteran again stated that he has been 
receiving outpatient treatment for PTSD at the Tucson, 
Arizona, VA Medical Center.  These records have not been 
obtained.  

Items generated by VA are held to be in "constructive 
possession" and must be obtained and reviewed to determine 
their possible effect on the outcome of a claim. See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

In addition, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  

The Director of the Compensation and Pension Service has 
determined that the duty to assist under the Veterans Claims 
Assistance Act of 2000 includes the duty to attempt to obtain 
evidence from any new source identified by the claimant.  
Once that evidence is received, it must be reviewed to 
determine whether it is new and material to reopen the claim.  
VBA Fast Letter 01-13 (February 5, 2001).  


The RO should carefully consider on remand whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000).  This could include 
verification of all stressors, which the veteran claims to 
have resulted in PTSD.  

Accordingly, this case is remanded for the following:

1.  The RO should secure all outstanding 
VA treatment reports.  The veteran has 
stated that he was receiving treatment 
for PTSD at the Tucson, Arizona, VA 
Medical Center.  All information which is 
not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  

3.  After undertaking any necessary 
development in addition to that specified 
above, the RO should then determine 
whether new and material has been received 
to reopen the claim of service connection 
for PTSD.  If not, the RO must deny the 
claim and provide the claimant with 
adequate notice of the reasons for the 
denial.  If new and material is submitted, 
the RO must review the claims file to 
ensure that any other notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  See VBA Fast Letter 
00-87 (November 17, 2000); Stegall, supra.  
This could include verification of all 
stressors through the appropriate service 
department, which the veteran claims to 
have resulted in PTSD.  He described these 
stressful events during the September 1991 
VA PTSD examination, in an April 1998 
statement, in a September 1998 statement, 
and in his July 1999 Substantive Appeal.    

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case containing all applicable criteria 
pertinent to the veteran's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

 



